DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/316,554 filed 01/09/2019 by Ji Hye Kim, Byung Chun Park, So Ra Baek, Tae Gu Yoo, and Wang Mo Jung.
Applicant’s election without traverse of claims 1-13 in the reply filed on 01/06/2021 is acknowledged.
Claims 1-20 are previously pending, of those claims, claims 14-20 are withdrawn from consideration as being drawn to non-elected subject matter.  Claims 1-13 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the elevated temperature" in line 12 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “elevating a temperature to the elevated temperature”.  However, claim 1 does not previously define “the elevated temperature”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1).
With respect to claims 1 and 6.  KANADA teaches a cathode active material and method of making the same (abstract).  The lithium nickel containing composite oxide has a composition of Li1+uNixCoyAlzO2 (paragraph 0042).  The manufacturing method 1.03Ni0.82Co0.15Al0.03O2 (paragraph 0111).  There is a washing process where the calcined particles are washed and dried to form calcined particles of Li0.97Ni0.82Co0.15Al0.03O2 (paragraphs 0017-0118).  A second calcination step is then performed, with a rising temperature from room temperature 25 degrees C to 750 degrees at the rate of temperature rise of 1000 degrees/h, and retaining at 750 degrees C for 5 hours, and then by dropping temperature at the rate of temperature drop of 200 degrees C/h, to form the lithium nickel cobalt aluminum composite oxide (paragraph 0120).  
KANADA teaches the rate of temperature rise from room temperature to the calcination temperature is within a range of 30 degrees C/h to 1500 degrees C/h, preferably 60 degrees C/h to 1000 degrees C/h (paragraph 0103).  If the rate of temperature rise is too high, heat distribution of the sample tends to be ununiform and the crystallinity will vary (paragraph 0103).  If the rate is too low then productivity issues arise (paragraph 0103).  
KANADA does not explicitly teach where an amount of time spent in the elevating the temperature is 20-30% of a total time of the high temperature heat treatment.  
NAKAYAMA teaches a cathode active material and method of making such, where the active material is a lithium nickel metal oxide (abstract).  The method for making the active material includes a mixing step, a washing, and a heat treatment step (paragraph 0014).  The rate of temperature rise during heat treatment is preferably 2 degrees C/min to 10 degrees C/min, and more preferably 4-6 degrees C/min (paragraph 0044).  By regulating the rate of temperature rise during heat treatment to such a range, 
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the rate of temperature rise of 4-6 degrees C/min as taught by NAKAYAMA for the method of manufacturing the active material of KANADA, as this is a substitution of one known prior art for another in order to achieve predictable results.  In the present case KANADA teaches the rate of temperature rise being preferably 60 degrees C/h to 1000 degrees C/h (paragraph 0103) which is taken to be 1 degrees C/min to 16.67 degrees C/min.  NAKAYAMA then teaches a narrower range within that broad range as taught by KANADA, specifically the range of 4-6 degrees C/min (paragraph 0044).  NAKAYAMA then further teaches the benefits to this more narrow range are to suppress the occurrence of oxyhydrides, and in turn to prevent a decrease in the electrical conductivity of the obtained lithium nickel composite oxide (paragraph 0044).  
In Example 1 of KANADA, the rate of temperature rise was 1000 degrees C/h (paragraph 0120).  This value here is being substituted as noted above with the rate of 4-6 degrees C/min.  A value of 4 degrees C/min from 25 degrees C to 750 degrees C will amount to a temperature rise of 181.25 minutes, or about 3.02 hours.  A value of 6 degrees C/min from 25 degrees C to 750 degrees C will amount to a temperature rise of 120.8 minutes, or about 2.01 hours.  KANADA then teaches retaining at 750 degrees C for 5 hours, and then dropping the temperature at the rate of 200 degrees C/h prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to claim 2.  KANADA teaches the maintaining step at 750 degrees C for 5 hours.  Using the data above, that equates to a range of 43%-47% of the total time of the high temperature heat treatment.  
With respect to claim 3.  KANADA teaches the cooling step, as calculated above, is 3.625 hours.  Using the data above, that equates to a range of 31%-34%.  This is taken to be slightly outside the claimed range of 20-30%.  However, KANADA teaches that the rate of temperature drop is within the preferable range of 60-500 degrees C/h (paragraph 0103) and controlling the rate of the temperature drop is known to form uniform crystallinity (KANADA paragraph 0103).  Therefore adjusting the rate of the temperature drop may be achieved as a matter of routine optimization.  In the alternaitve, it is noted that the range of 31%-34% is taken to be close to the claimed prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
With respect to claim 4.  KANADA as modified by NAKAYAMA above teaches a total time of between 10.635 h to 11.645 h.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the alternative, as noted above, KANADA teaches adjusting the rate of temperature rise and drop, in order to control the crystallinity of the lithium nickel containing composite oxide (paragraph 0103).  Therefore these values may be adjusted as a matter of routine optimization in order to achieve the desired crystallinity of the lithium nickel containing composite oxide.  
With respect to claim 5.  KANADA teaches the maintaining the elevated temperature at a temperature of 750 degrees C (Table 1 and paragraph 0120).  
With respect to claim 11.  KANADA teaches the obtained particles are Li1.03Ni0.82Co0.15Al0.03O2 (paragraph 0111).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1) as applied to claim 1 above, and further in view of WU (US 2006/0171876 A1).
Claim 7 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KANADA and NAKAYAMA.  KANADA teaches the temperature drop at a preferable range of 60 -500 degrees C/h (paragraph 0103).  However, KANADA does not explicitly teach that this is natural cooling.  
WU teaches a method for preparing a cathode material (paragraph 0004).  The method includes at least a heat treatment step (paragraph 0005).  The method includes an increasing the temperature at a rate of 1 degree C/ min to a temperature of 750 degrees C (paragraph 0012) and holding that temperature for 8 hours (paragraph 0012).  After it has been maintained at the temperature, the heating source is turned off, and the precursor is cooled to obtain the powder (paragraph 0012).  This turning off the heat source and allowing it to cool is taken to be the claimed natural cooling.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the natural cooling of WU for the method of preparing the active material of KANADA and NAKAYAMA, as this is a simple substitution of one known prior art element for another in order to achieve predictable result.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1) as applied to claim 1 above, and further in view of MITSUMOTO (US 2017/0288215 A1).
Claim 8 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KANADA and NAKAYAMA.  KANADA teaches that the second calcination process is performed under an oxygen atmosphere (paragraph 0120) but does not specifically recite the partial pressure of oxygen.  
MITSUMOTO teaches a positive electrode active material and a method of making (abstract).  There is included a heat treatment step after the washing (paragraph 0163).  To more fully enhance the effect of the heat treatment, the atmosphere is an oxygen containing atmosphere (paragraph 0167).  Most preferably 80-100% oxygen (paragraph 0167).  In one specific example the heat treatment is in an oxygen atmosphere with an oxygen concentration of 94% (paragraph 0227).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to perform the second calcination step of KANADA and NAKAYAMA in the oxygen atmosphere of MITSUMOTO, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as KANADA teaches a oxygen atmosphere, and then MITSUMOTO teaches that such atmospheres are preferably in an oxygen concentration of 80-100%.  
Claims 9 and 10 are dependent upon claim 1 which are rejected above in view of KANADA and NAKAYAMA.  However, KANADA does not explicitly teach the rinsing is performed at an amount of 50-100 parts by weight of water based on 100 parts by weight of the lithium transition metal oxide, or that the water has a temperature of 10 to 30 degrees C.  
The rejection in view of MITSUMOTO from above is further repeated here.  MITSUMOTO then teaches a water washing step, such water may be deionized water (paragraph 0159).  The water is more preferably 30 degrees C or lower, with a lower limit of 5 degrees C (paragraph 0161) one example being 25 degrees C (paragraph 0193).  If the temperature is too high, then lithium ions dissolve out (paragraph 0161).  The amount of water brought into contact with the lithium metal composite oxide is prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the water and amount in the water washing step of KANADA with that of MITSUMOTO as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1) as applied to claim 1 above, and further in view of WU (US 2016/0260965 A1).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KANADA and NAKAYAMA.  KANADA teaches a precursor material for the eventually obtained lithium nickel containing composite oxide (paragraph 0070).  The precursor then may include at least a nickel containing composite hydroxide (paragraph 0070).  During the manufacturing there is the mixing, and then a first calcination process at a temperature of 800-1000 degrees C (paragraph 0064-0065) more preferably 830-900 degrees C (paragraph 0089), this first calcination process is taken to be analogous to the claimed firing the mixture.  However, KANADA does not explicitly teach the precursor is represented by Formula 2.  
WU teaches a process for forming a coated cathode active material including the step of preparing a precursors (abstract).  The precursor may be a metal hydroxide (paragraph 0008).  In one example the precursor may include Ni0.8Co0.15(OH)1.9-Al0.05(OH)0.15 (paragraph 0124) and Ni0.8Co0.1Mn0.1(OH)2 (paragraph 0126).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to use the hydroxide precursor as taught by WU for the formation of the composite oxide of KANADA as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as KANADA teaches that hydroxide precursors may be used, and then WU teaches known formulation for such precursors.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1) as applied to claim 1 above, and further in view of KARTHIKEYAN (US 2011/0076556 A1).
Claim 13 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KANADA and NAKAYAMA.  However, neither KANADA nor NAKAYAMA explicitly teaches mixing the heat treated lithium transition metal oxide with one of the selected elements to form a mixture and heat treating at the claimed temperature to form a coating layer.  
KARTHIKEYAN teaches positive electrode active materials formed with metal oxide coatings (abstract).  Such a coating have high specific capacity and high discharge rates (abstract).  The inert metal oxide coatings can provide improved performance (paragraph 0073).  The metal coatings may include aluminum oxide and 
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the aluminum oxide coating of KARTHIKEYAN for the active material of KANADA and NAKAYAMA, as KARTHIKEYAN teaches that the coating layers have the benefit of providing high specific capacity and discharge rates (abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722